By ISAIAH T. WILLIAMS, Register:
I, the undersigned register in bankruptcy, t® whom the matter of the alleged contempt in this case was referred by the order of this honorable court, bearing date the fourth day of February, eighteen hundred and seventy-one, and hereto annexed, do hereby certify and report to this honorable court, that I have been attended by the said bankrupt, Abraham Speyer, and his counsel, Dubois Smith, Esq., and that I have taken all the testimony offered by him under said order, to wit: The testimony of the said Abraham Speyer, and Frederick Speyer, together with further testimony, of the said LeRoy T. Gove, Esq., all of which is hereto annexed, and herewith returned to this honorable court. And I further certify that upon a careful examination of said testimony, I am unable to accept the statements of the said bankrupts, as affording the true reason why the said sum of-one thousand three hundred and ten dollars and five cents was not paid over to the said custodian on his demand, nor was there anything in the manner of either of the said bankrupts, *929while under examination calculated to inspire confidence in their statements. I cannot entertain the slightest doubt that the loss of said money is a mere pretence on the part of the said Abraham Speyer. 1 therefore certify to this honorable court, that in my opinion the order of the court should be forthwith entered, committing the said Abraham Speyer to the county jail of the county of New York until he shall have paid over to the said custodian the said sum of one thousand three hundred and ten dollars and five cents, with interest thereon from the sixth day of January, eighteen hundred and seventy-one, besides the costs of this proceeding, to be adjusted before the register in charge of the said case.
BLATCHFORD, District Judge. Enter an order herein in accordance with the conclusions of the register.